Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-5 are pending. Claims 1-5 have been examined. Claims 1-5 have been rejected. 

Claim Objections
Claim 1 is objected to. Claim 1 recites “S2, performing a digital simulation analysis ... different bit structures, tooth distribution methods, tooth sizes and different downhole rock interactions” and “S4, designing a tooth shape, a tooth distribution density ... and the non-uniform tooth distribution methods include an unequally-spaced distribution method, a twisted distribution method, and a spiral tooth distribution method.” The term “tooth distribution methods” should be corrected to “non-uniform tooth distribution methods.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 are rejected under 35 USC 112(b).
Claim 1 recites limitations “S2, performing a digital simulation ... and a drill bit ...” and “S4, designing a tooth shape ... in the different parts of the drill bit ...” then “S5, analyzing a flow field distribution of the drill bit ...” It is not clear the drill bit recited in S5 references to a drill bit in S2 or the drill bit in S4 after “a drill bit” in S2 is designed with a tooth shape etc. in S4. In addition, claim 1 recites “S6, optimizing a manufacturing process of the drill bit ...” It is also not clear what drill bit is used for this optimizing process, drill bit at S2, after S4, or after S5 steps.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap or disconnection between steps.  See MPEP § 2172.01.  
There is disconnection between step S3 and S5 since it is not clear how the result or application of S3 is applied in the design process of S5 for analysis and parameter optimization of the drill string-drill bit system. Clarification is needed.
Steps S4-S6 are disconnected from S7 since S7 recites forming the personalized drill bit for the complex difficult-to-drill formation, but it does not qualify basis for forming of the drill bit, for example based on results of steps S4-S6. Clarification is needed.
For these reasons, claim 1 is rejected under 35 USC 112(b) for being indefinite.

Claim 4 recites matrix Me comprising 4 matrix elements that are not defined and matrix Fe comprising 2 matrix elements that are not defined. These undefined elements render the claim indefinite.

Claims 2-5 are rejected as being indefinite for inheriting the defects of claim 1.

Allowable Subject Matter
Claims 1-5 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. The following is a statement of reasons for the indication of allowable subject matter: 

Veeningen et al. (US 2005/0209912) teaches a method of generating and displaying time and cost data representing the time and the cost to complete a plurality of oilfield related activities in response to a set of engineering results including wellbore geometry and drilling parameters comprising performing simulation of well environment in different temperatures and pressures.
Cardu et al. NPL submitted with PTO-892 teaches performing a rock mechanics property test for rock drillability and its associated indices.
Zhang et al. (CN109783930) teaches a method to improve the rock breaking efficiency based on full-rotary directional drilling tool of the interaction simulation program to establish digital PDC drill and digital rock models, and drill the rock under the condition of rotary guide drilling, simulating the PDC drill and rock interaction process, giving the rock breaking efficiency of quantitive representation method, it claims a control guide mechanism in the outer eccentric ring rotating speed ratio method to improve directional drilling rock breaking efficiency of full-rotating method.
Huang et al. (US 2005/0273302) teaches a method of dynamically balancing a hole enlargement system is disclosed including modeling the hole enlargement system, drill string, based on input parameters, simulating the hole enlargement system, adjusting one or more of the input parameters, and repeating the modeling, simulating, and adjusting until a balanced condition is met.
Yang et al. (CN208106331) teaches designing drill bit and tooth shapes for drill bit.

As per claim 1, Veeningen et al., Cardu et al., Zhang et al., Huang et al., and Yang et al. in combination teach steps:
S1, simulating a high temperature and high pressure environment under a well, performing a rock mechanics property test and analysis on the complex difficult-to-drill formation, acquiring rock drillability indexes of a drilled formation, and performing a rock drillability analysis based on a rock debris microhardness experiment and logging data; 
S2, performing a digital simulation analysis of rock breaking of bit teeth and a composite rock breaking experiment of a ring gear and a drill bit, and establishing a mechanical model of different bit structures, tooth distribution methods, tooth sizes and different downhole rock interactions; 
S3, discretizing a drill string into a unit by using a finite element method and an energy method, in consideration of influences of parameters of a drill string structure, a drill string vibration, a well depth and hole diameter on a bit-rock interaction, and establishing a coupled integrated dynamics model of drill string-drill bit-rock system by taking the drill bit as one unit at a bottommost end of the drill string; 
However, Veeningen et al., Cardu et al., Zhang et al., Huang et al., and Yang et al. either alone or in combination do not teach:
a dynamic design method for a personalized drill bit for a complex difficult-to-drill formation, comprising the following steps:
S4, designing a tooth shape, a tooth distribution density, a crown shape and a gauge protection structure for rock mechanics properties of the complex difficult-to-drill formation according to impacting, scraping and gauge protection functions of the bit teeth in different parts of the drill bit, by using the bit teeth of different tooth shapes and non-uniform tooth distribution methods, wherein the different tooth shapes include a conical shape, a spherical shape and a wedged shape, and the non-uniform tooth distribution methods include an unequally-spaced distribution method, a twisted distribution method, and a spiral tooth distribution method; 
S5, analyzing a flow field distribution of the drill bit under different drilling pressures, rotation speeds and mud flows by using a computational fluid dynamics theory and a numerical simulation method, and optimizing parameters of a bit nozzle and a hydraulic structure;
S6, optimizing a manufacturing process of the drill bit by using a tooth material decarburization strengthening technology, a high-strength bit body material technology and a special tooth-shaped tooth technology;
S7, forming the personalized drill bit for the complex difficult-to-drill formation;
In combination with other limitations as recited in the claim.
Step S7 of “forming the personalized drill bit for the complex difficult-to-drill formation” is supposed to be performed based on “S4, designing a tooth shape ...,” “S5, analyzing a flow field ...,” and “S6, optimizing ...” The combination of a sequence of steps S4-S7 with the forming the personalized drill bit based on steps S4-S6 is the inventive concept and allowable subject matter of the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG V LUU whose telephone number is (571)272-8572.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen, can be reached on (571)272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300, an inquiry of a general nature or relating to the status of this application should be directed to the TC2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/CUONG V LUU/Examiner, Art Unit 2148

/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148